Citation Nr: 1535561	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-45 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 21, 2004 for a grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from November 1966 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2009, the Veteran provided testimony before a Decision Review Officer (DRO) at the RO.  In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

The case was previously before the Board in January 2012, at which time the Board awarded an effective date of January 21, 2004 for the grant of service connection for PTSD.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in April 2013, the Court vacated the Board's decision and remanded the matter for additional development.

In October 2013 and November 2014, the Board remanded the Veteran's claim for development consistent with the Court's April 2013 decision.  Most recently, a supplemental statement of the case (SSOC) was issued in April 2015.  


FINDING OF FACT

There is reasonable doubt as to whether the Veteran's service-connected PTSD was manifested at the time of his original claim for service connection for PTSD on June 19, 1992.  




CONCLUSION OF LAW

The criteria for an effective date of June 19, 1992 for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(c), 3.400 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of history, on June 19, 1992, the RO received the Veteran's claim for service connection for PTSD.  In an August 1992 submission, the Veteran stated that he had served with the 616th Military Airlift Support Squadron at Tan Son Nhut Air Base, Vietnam.  He stated that he worked the day shift upon arrival, but asked to work the night shift because the base was receiving rockets and mortars, mostly during the night, and he would not be getting sleep then anyway.  He also described a recurrent memory of loading a particularly badly burned soldier on a plane.  Of record were the Veteran's service personnel records noting that he served with the above-noted squadron at Tan Son Nhut Air Base, Vietnam, from September 1968 to September 1969. 

Associated with the Veteran's claim, the RO received private medical records dated from 1983 to 1990 which reflected the Veteran's psychiatric treatment.  A May 1983 private record noted that the Veteran was guilt-ridden regarding the war.  There were symptoms of depression and anxiety.  Also, a March 1990 private record associated with the Veteran treatment for alcohol dependence noted a diagnosis of PTSD.  

In a report of October 1992 VA PTSD examination, the Veteran's only reported stressor was that of helping to load a badly burned soldier.  The examiner found that the Veteran's report as such (related to the badly burned soldier) was "not considered to be a recurrent and intrusive, distressing recollection of events."  The Veteran denied any nightmares, did not describe a sense of reliving the experience, or report flashback episodes.  The examiner commented that the Veteran was angry and evasive during the interview.  The Veteran was noted to have difficulty controlling his temper, but this was considered to be his personality makeup.  Otherwise, the Veteran reported that he did not like to be around people.  He failed to report any other recurrent or intrusive, distressing recollections of events related to his service in Vietnam.  The examiner diagnosed generalized anxiety disorder with depressive features.  

In a January 1993 rating decision, the RO denied service connection based on the lack of a PTSD diagnosis.  The RO acknowledged that a March 1990 medical record indicated the presence of PTSD symptoms, but stated that it gave more weight to the VA examination report which found that the proper diagnosis was generalized anxiety disorder with depressive features.  The Veteran did not appeal this rating decision. 

On September 13, 2004, the Veteran filed a petition to reopen his claim for service connection for PTSD.  He reiterated his recurring memory of the badly burned soldier.  Of record at this time were the above-noted private records and VA examination.  Newly of record were lay statements noting the Veteran's current psychiatric condition and VA medical records dated in 2003 and 2004.  In a January 2004 VA medical record, the Veteran reported rocket attacks at the base he had been stationed at in Vietnam from 1968 to 1969.  The VA clinician provided a diagnosis of chronic PTSD based on the Veteran's reported events.  VA records dated in March, June, and August 2004 also provided diagnoses of PTSD.  

In a September 2005 rating decision, the RO reopened, but denied the Veteran's claim, stating that the evidence did not show the condition was incurred in or aggravated by service.  The RO stated that the burned soldier stressor could not be verified.  The Veteran did not appeal this decision.

On July 25, 2008, the Veteran filed another request to reopen his claim for service connection for PTSD.  In an October 2008 report of contact, it was noted that the Veteran reported rocket attacks at Tan Son Nhut while he was stationed there.  In a November 2008 submission, the Veteran reiterated his service with the 616th Military Airlift Support Squadron at Tan Son Nhut Air Base, rocket attacks at that base, and his stressor regarding the badly burned soldier.  Newly associated with the claims file were Air Force historical records showing attacks on bases in Vietnam from 1961-1973.  Those records were dated in 1979 and showed attacks at Tan Son Nhut during the time that the Veteran was stationed at the base.  

Thereafter, in a November 2008 VA examination, the examiner diagnosed the Veteran with PTSD.  In a December 2008 rating decision, the RO granted service connection for PTSD noting, in particular, that the Veteran had asserted attacks at Tan Son Nhut and that those attacks had been verified.  The RO assigned a 30 percent rating for PTSD effective July 25, 2008, the date of the Veteran's reopened claim for service connection.  The Veteran appealed the effective date assigned.  

In a January 2012 decision, the Board granted an effective date to January 21, 2004, for the grant of service connection for PTSD.  In its decision, the Board cited to and discussed 38 C.F.R. § 3.156(c)(1) (2015).  It was noted that service department records-Air Force historical records showing attacks at Tan Son Nhut Air Base, were associated with the claims file in 2008.  The records were relevant because they documented attacks at the Tan Son Nhut while the Veteran was stationed there, thus verifying one of the stressors he alleged in his original June 1992 claim, and the stressor upon which the RO granted service connection in 2008.  Thus, upon receipt of the records in 2008, the Board noted that the RO should have reconsidered the Veteran's claim, rather than requiring the submission of new and material evidence.  

The Board concluded that a diagnosis of PTSD was first made in a private medical record dated in March 1990.  However, a diagnosis of PTSD based on an in-service stressor was not made until the above noted January 21, 2004 VA medical record.  Otherwise, the March 1990 private medical record did not provide any information regarding the stressor upon which the PTSD diagnosis was based.  Thus, the Board found the date of entitlement for the grant of service connection was January 21, 2004, the later of the date of the original claim and the date entitlement arose.

In its April 2013 decision, the Court remanded the Veteran's appeal to have the Board seek a retrospective medical opinion concerning the date the Veteran's PTSD first manifested.  

In the above noted October 2013 remand, the Board requested, in part, that an opinion be obtained from a VA examiner to determine the onset date of the Veteran's PTSD due to his in-service stressor.  In May 2014, a VA examiner reviewed the evidence of record and determined that since the Clinician-Administered PTSD Scale (CAPS) was not used before an August 25, 2008, VA examination, the examiner could not state that PTSD manifested prior to that date.  In the subsequent November 2014 remand, the Board noted that VA regulations did not require CAPS and that a VA clinician had diagnosed PTSD on January 21, 2004 based upon a verified stressor.  The Board found that an additional medical opinion was required.  That opinion was provided in February 2015.  At that time, a VA examiner concluded that January 21, 2004 was the date at which time PTSD first appeared.  In particular, the examiner noted:

Per the available records, a diagnosis of PTSD was first given by [a VA clinician] on 1/21/2004. . . . 

Rationale:  As per record review, a diagnosis of PTSD first appeared in his electronic medical records on 1/21/04.  

The Veteran's representative has argued, in part, that the February 2015 VA examiner "appears to have limited her consideration to the VAMC documentation [and] totally failed to discuss in any manner the March 1990 diagnosis of PTSD by the private treatment provided."  The Board agrees.  

In the present case, two attempts have been made for the required retrospective opinion.  In both instances, VA examiners have provided insufficient opinions thus frustrating the Board's review.  Otherwise, the Board notes that in an August 2013 letter from the Veteran's treating VA psychiatrist at the VA St. Augustine CBOC (community based outpatient clinic) the following was noted:

[I] was able to review [the Veteran's] [VA] records since 2003 and in his initial Primary Care visit on May 6, 2003 it mentions clearly how [the Veteran] reported being in treatment for PTSD/Depression for about 25 years via private providers.  He also provided us with progress notes and a discharge summary which again clearly indicates that he was receiving treatment for his PTSD-related symptoms as far back as 1983 by Dr. Roberto A. Dominguez, M.D.[,] an associate professor of psychiatry . . .  This definitely validates how consistent he has been about his treatment for PTSD by private providers till he enrolled in the VA Health System.  

The Board finds the above letter from the Veteran's treating VA psychiatrist to be favorable evidence.  The letter, at a minimum, identifies the Veteran's private medical treatment in the 1980s as being associated with his current diagnosis of PTSD.  With that said, the VA psychiatrist does not appear to have considered the Veteran's October 1992 VA PTSD examination in which the Veteran was found not to have PTSD.  In fact, as noted previously, the Veteran was found not to have reported any recurrent or intrusive, distressing recollections of events related to his service in Vietnam.  Thus, the probative value of the August 2013 letter is questionable.  Still, in light of the inability of the two VA examiners to provide sufficient opinions concerning the onset date of the Veteran's PTSD, the VA psychiatrist's conclusion, at the very least, raises reasonable doubt as to whether the Veteran had psychiatric symptoms related to his period of service in Vietnam at the time of his claim for PTSD in June 1992.  See e.g. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

Taking into consideration the evidence of record, to include the August 2013 letter from the VA treating psychiatrist plus the inability of the May 2014 and February 2015 VA examiners to provide sufficient medical opinions, the Board concludes there is reasonable doubt as to whether the Veteran's PTSD was manifest at the time of his June 19, 1992 claim for service connection.  Finding reasonable doubt in the Veteran's favor, the Board concludes that an effective date of June 19, 1992, the date of the original claim for service connection, is warranted for the grant of service connection for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The evidence does not otherwise show that the Veteran filed a claim seeking service connection for PTSD or other psychiatric disability within one year after his separation from service in November 1970, or at any time prior to June 19, 1992; therefore, an effective date prior to June 19, 1992 is not warranted.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

Entitlement to an effective date of June 19, 1992 for service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


